Citation Nr: 0411972	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-03 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.  

2.  Entitlement to a disability rating in excess of 10 
percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for a 
right knee disability and a rating in excess of 10 percent 
for service-connected left knee disability.  The veteran 
responded with a Notice of Disagreement, which was received 
in August 2002, and was sent a Statement of the Case in 
December 2002.  In January 2003, he filed a VA Form 9, 
perfecting his appeal of these issues.  

In June 2003, the veteran testified at a videoconference 
hearing before the undersigned.  A transcript of that hearing 
is of record.  

The issue of entitlement to an increased rating for a left 
knee disability will be addressed in the REMAND portion of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied with respect to his service 
connection claim.  

2.  Degenerative arthritis of the right knee, verified by X-
ray examination, with slight limitation of knee motion was 
shown within a year of the veteran's service separation.  The 
veteran also had some pain in the knee while carrying out the 
normal activities of daily life at that time.  


CONCLUSION OF LAW

Service connection for residuals of a right knee injury is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in the law that require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003).  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought with respect to his service connection 
claim, no prejudice results to the veteran based on 
consideration of his appeal at this time.  

The veteran seeks service connection for a right knee 
disability, to include as secondary to his service-connected 
left knee disability.  Service connection may be granted for 
a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  Service 
connection may be granted for any disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003).  In addition, when 
certain statutorily specified disabilities, such as 
arthritis, are manifested to a compensable degree within a 
specified time period after service separation, service 
connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant will be given the benefit of the 
doubt.  38 U.S.C.A. § 5107(b).  

The veteran had no history of a right knee disability at the 
time he entered military service in 1985.  In June 1988, he 
sought treatment for a twisting injury of his right knee.  He 
was told to immobilize and elevate the knee joint.  His April 
1992 service separation examination was negative for 
complaints or findings of right knee disability.  

In October 1992, the veteran underwent a VA examination.  He 
reported difficulty carrying out the normal activities of 
daily life, such as walking or climbing stairs, secondary to 
knee pain.  X-ray examination of the right knee revealed 
minor degenerative spurring of the knee joint, and the 
veteran was diagnosed with degenerative joint disease of the 
right knee.  The examiner also felt that the diagnosed right 
knee disorder was "accentuated by a military related 
injury."  

In September 1993, the veteran underwent anterior cruciate 
ligament reconstruction of the right knee, which was 
performed by a private physician.  He reported an injury to 
his right knee while at work in July 1993.  Prior to that, he 
reported sustaining some "minor injuries" to the knees 
during service.  

According to the medical record, the veteran was diagnosed 
with degenerative joint disease of the right knee in October 
1992, less than a year after service separation.  This 
diagnosis was verified by X-ray examination.  A compensable 
rating may be awarded for degenerative arthritis of a major 
joint, even if limitation of motion of the affected joint is 
not present to a compensable degree.  38 C.F.R. §§ 4.45(f), 
4.71a, Diagnostic Code 5003 (2003).  See 38 C.F.R. § 4.59 
(2003).  Because the veteran had degenerative arthritis of 
the right knee, confirmed by X-ray examination, within a year 
following service that resulted in slight, noncompensable 
limitation of motion of the affected joint, service 
connection for residuals of a right knee injury is warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Even if no limitation of right knee motion were shown in 
these circumstances, the record indicates that the veteran 
experienced some pain in his knee joint while performing the 
ordinary activities of daily life.  The Board observes that a 
compensable evaluation is warranted under Diagnostic Code 
5003 and 38 C.F.R. § 4.59 (for painful motion) where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  


ORDER

Service connection for residuals of a right knee injury is 
granted.  


REMAND

The veteran seeks an increased rating for his service-
connected left knee disability.  While he was afforded a VA 
examination for this disability in April 2002, the 
examination report does not reflect whether the veteran had 
any functional loss due to pain or weakness, fatigability, 
incoordination, or pain on movement of the knee joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner also 
did not include findings regarding the presence or absence of 
any lateral instability or recurrent subluxation of the left 
knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  
Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  38 U.S.C.A. § 5103A; 
Suttmann v. Brown, 5 Vet. App. 127, 138 (1993); Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, this issue must be remanded in order to afford the 
veteran a more complete VA examination.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:  

1.  The RO should contact the veteran and 
request the names and other contact 
information of any medical care 
providers, either VA or private, who have 
treated him for his left knee disability 
subsequent to service.  For all VA 
medical records identified by the veteran 
and not already of record, the RO should 
obtain those records and associate them 
with the claims folder.  For any private 
medical records identified and not 
previously obtained, the RO should 
request the veteran authorize the VA to 
obtain such records on his behalf.  In 
the alternative, the veteran may obtain 
and submit such records himself.  In any 
case, the veteran should be requested to 
furnish all evidence in his possession 
pertinent to his increased rating claim.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the current severity of his service-
connected left knee disability.  All 
indicated studies should be performed.  
In testing range of motion, the examiner 
should note if the veteran has any 
additional limitation of motion due to 
such factors as weakness, fatigability, 
incoordination, restricted movement, or 
pain on motion.  If the examiner is 
unable to determine if any additional 
limitation of motion results from these 
disabilities, he should so state for the 
record.  Also, any recurrent subluxation 
or lateral instability of the left knee 
should be noted.  All impairment 
resulting from the veteran's left knee 
should be noted.  The claims file should 
be reviewed by the examiner in 
conjunction with the examination.  

3.  The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are satisfied to the extent possible.  
This includes informing the veteran of 
the time he has in which to submit 
additional evidence.  

4.  Thereafter, the RO should again 
consider the veteran's claim of 
entitlement to an increased rating for 
his left knee disability in light of any 
evidence added to the record.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other



appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	WILLIAM W. BERG
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



